DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 10/16/2020 following the Non-Final Rejection of 07/17/2020. Claims 1-2, 8-9, 13-14, 17-20 were amended. Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to claims previously interpreted under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) established in the office action of 07/17/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 07/17/2020 has been withdrawn. However, new rejections under 35 U.S.C. 112(b) are established in this action in light of the amendments made to the claims, see rejections below for more details.
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to claims rejected under 35 U.S.C. 102 (excluding Boening US 2006/0140751) have been fully considered and are persuasive.  The rejections of 07/17/2020 has been withdrawn.
Applicant’s arguments, see Remarks, filed 10/16/2020, with respect to claims rejected under 35 U.S.C. 102 as being anticipated by Boening (US 2006/0140751) have 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 at line 14 the section which reads “the terminal end of the spacer the second part of the spacer” should likely be followed with a comma. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at last line recites the limitation "the opposing surface".  There is insufficient antecedent basis for this limitation in the claim. This limitation should likely be “the tooling surface” based on the amendments made to parent claim 1.
Claims 4-5 are also rejected due to their dependency upon claim 3. 

Regarding Claim 19, the limitation "an inner surface of the second support structure" at lines 2-3 of said claim renders it indefinite since “an inner surface” of the second support structure has already been introduced in claim 9 line 3. This leads to a lack of clarity between the inner surfaces introduced in claim 9 and 19; whether they are either the same surface or different inner surfaces. The limitation in claim 19 should likely read “[[an]] the inner surface of the second support structure” since the inner surface for the second support structure has already been introduced in parent claim 9.
Regarding Claim 19, the 2 recitations of “the inner surface” at line 5 and lines 6-7 renders the claim indefinite since it is unclear if these references to “the inner surface” is in reference to the inner surface of the first support structure or the inner surface of the second support structure. This limitation is being interpreted to be in reference to “the inner surface of the second support structure” based on the wording/structure of claim 19. 

Claim 20 at line 10 recites the limitation "the base".  There is insufficient antecedent basis for this limitation in the claim. This limitation should likely be “the base surface” based on the amendments made earlier lines in the same claim.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 9, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0140751, herein referenced as Boening.
Regarding Claim 9, Boening recites a variable vane mechanism for a turbocharger (see title) comprising: 
a first support structure (vane bearing ring 2 fig. 2) with an inner surface (see inner surface of ring 2 adjacent the pin 5 in fig. 3) and an outer surface (surface of ring 2 on right); a second support structure (disk 3 fig. 3) with an inner surface (see inner surface of disk 3 in fig. 3) facing the inner surface of the first support structure (inner surface of disk 3 shown to face the inner surface of ring 2 in fig. 2 and 3); 
a vane (para. 3 discloses that this invention relates to a turbocharger having variable vanes) disposed within a gap (gap between ring 3 and vane bearing ring 2 in fig. 2) defined between the inner surface of the first support structure (ring 2 fig. 2) and the inner surface of the second support structure (disk 3 fig. 2), the vane supported for movement within the gap (para. 3 describes that this invention is related to addressing jamming of the vanes due to the gap reduction which is locally caused thereby between vanes and disk”); and 
a spacer (connecting pin 5 fig. 3) that is unitary (pin 5 shown to be of unitary form in fig. 3) and that includes a first part (see first end 6 in fig. 3) and a second part (see second end 7 in fig. 3), the first part received within an aperture of the first support structure (the first end 6 of the pin 5 is shown to be received within an aperture of the ring 2 in fig. 3), the first part (portion of pin 5 that extends into ring 2 in fig. 2 and 3) extending in an axial direction from a rim of the aperture at the inner surface of the first support structure (see aperture disposed on ring 2 fig. 2) to a terminal end of the spacer (see terminal end of pin 5 at the first end 6 in fig. 2), the terminal end of the spacer spaced apart at a distance in the axial direction from the outer surface of the first support structure (the terminal end at the first end 6 of the pin 5 is shown to be axially distanced from the outer surface of the ring 2 in fig. 3), the first part (see first end 6 fig. 3) fixedly attached Serial No. 16/141,395Page 3 of 10to the first support structure (ring 2 fig. 2) at a location (see external threads 9 fig. 3) in the axial direction between the rim of the aperture (see entrance of aperture of ring 2 fig. 2 through which second end 6 of pin 5 fits through) and the terminal end of the spacer (see terminal end at first end 6 of pin 5 in fig. 3), the second part of the spacer (see second end 7 of pin 5 in fig. 3) supported by the second support structure (disk 3 fig. 3) to maintain a width dimension of the gap and a vane clearance dimension (since a plurality of pins 5 is what connects 2 and 3 together, it would maintain the gap as well as a vane clearance dimension), the width dimension measured from the first support structure (ring 2 fig. 2) to the second support structure (disk 3 fig. 2), the vane clearance dimension (see para. 3) measured between the vane and at least one of the first and second support structures (para. 3 describes that the invention is meant to address “distortion of the disk which may lead to a jamming of the vanes”; this means that there is normally a clearance between the disk and the vanes when there is no disk distortion which leads to jamming).

Regarding Claim 15, Boening recites the variable vane mechanism of claim 9, wherein the spacer (pin 5 fig. 3) extends partially through the second support structure (disk 3 fig. 3; the pin 5 fig. 3 meets the limitation of “extending partially through” disk 3 since the pin does include/comprise the aspect of extending partially through).  

Regarding Claim 17, Boening recites the variable vane mechanism of claim 9, wherein the spacer (pin 5 fig. 3) is frictionally fixed (see external threads 9 and internal threads 10 in fig. 3; these threads being a form of frictional fixing) to the first support structure (ring 2 fig. 2) at the location between the rim of the aperture and the terminal end of the spacer (the threads 9 and 10 are shown to be between the rim of the aperture and the terminal end on the first end 6 of the pin 5 in fig. 3).  

Claim(s) 9, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0038742, herein referenced as Fleig.
Regarding Claim 9, Fleig recites a variable vane mechanism for a turbocharger (see title) comprising: 
a first support structure (guide vane bearing ring 10 fig. 7) with an inner surface (see surface of ring 10 adjacent vanes 8 fig. 7) and an outer surface (see outer surface of ring 10 fig. 7); a second support structure (guide vane cover ring 12 fig. 7) with an inner surface (see surface of ring 12 adjacent vanes 8 in fig. 7) facing the inner surface of the first support structure (inner surface of ring 10 fig. 7); 
a vane (8 fig. 7) disposed within a gap (shown in fig. 7) defined between the inner surface of the first support structure (see inner surface of bearing ring 10 fig. 7) and the inner surface of the second support structure (see inner surface of cover ring 12 fig. 7), the vane supported for movement within the gap (vanes 8 fig. 7 are of the adjustable type, see para. 3); and 
a spacer (axial spacer 15 fig. 7) that is unitary (spacers 15 shown to be unitary in fig. 7) and that includes a first part (see part of spacer 15 that extends into bearing ring and a second part (a part of spacer 15 adjacent cover ring 12 fig. 7), the first part (see part of spacer 15 that extends into bearing ring 10 in fig. 7) received within an aperture of the first support structure (see aperture of ring 10 that receives a part of the spacer 15 in fig. 7), the first part (part of spacer 15 extending into bearing ring 10 fig. 7) extending in an axial direction from a rim of the aperture (shown in fig. 7) at the inner surface of the first support structure (ring 10 fig. 7) to a terminal end of the spacer (see terminal end of axial spacer 15 adjacent to bearing ring 10 fig. 7), the terminal end of the spacer (see terminal end of spacer 15 on the left in fig. 7) spaced apart at a distance in the axial direction from the outer surface of the first support structure (see outside surface of bearing ring 10 fig. 7; the terminal end of spacer 15 is shown to be at a different axial location from the outer surface of ring 10 in fig. 7), the first part (see part of spacer 15 extending into bearing ring 10 fig. 7) fixedly attached Serial No. 16/141,395Page 3 of 10to the first support structure (bearing ring 10 fig. 7) at a location in the axial direction between the rim of the aperture and the terminal end of the spacer (the portion of the spacer 15 that extends into the bearing ring 10 fixes it to the bearing ring 10 fig. 7; also see para. 66) the second part (part of spacer 15 adjacent cover ring 12 fig. 7) of the spacer (15 fig. 7) supported by the second support structure to maintain a width dimension of the gap and a vane clearance dimension (the axial spacer 15 fig. 7 is what “secure a minimum spacing of the guide vane bearing ring form the guide vane cover ring), the width dimension measured from the first support structure (bearing ring 10 fig. 7) to the second support structure (cover ring 12 fig. 7), the vane clearance dimension (“between the guide vanes and the guide vane cover ring and the guide vane bearing ring preferably small play is present” para. 22) measured between the vane (8 fig. 7) and at least one of the first and second support structures (see bearing ring 10 and cover ring 12 in fig. 7).

Regarding Claim 13, Fleig recites the variable vane mechanism of claim 9, wherein the second part of the spacer (see part of spacer 15 adjacent to cover ring 12 in fig. 7) includes a second terminal end (see terminal end of spacer 15 which abuts cover ring 12 in fig. 7) that defines a control surface; and wherein the control surface (see surface of spacer 15 which abutting cover ring 12 in fig. 7) abuts against the second support structure (cover ring 12 fig. 7).  

Regarding Claim 14, Fleig recites the variable vane mechanism of claim 13, wherein the spacer (see length of spacer 15 in fig. 3) has a length (see length of spacer 15 between bearing ring 10 and cover ring 12 in fig. 7); and wherein the spacer has a constant diameter along a majority of the length (the spacer 15 is shown to have a constant diameter along a majority of the length of between bearing ring 10 and cover ring 12).  

Regarding Claim 16, Fleig recites the variable vane mechanism of claim 9, wherein the spacer (15 fig. 7) abuts the second support structure (cover ring 12 fig. 7) to be supported on the second support structure (shown in fig. 7); and wherein the spacer remains outside the second support structure (spacer 15 is shown to remain outside of cover ring 12 in fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boening, used to reject claim 9 above, and in further view of US 2017/0082018, herein referenced as Bayod.
Regarding Claim 10, Boening recites the variable vane mechanism of claim 9, but fails to anticipate wherein the spacer is riveted to the second support structure.
Boening and Bayod are analogous art since they both relate to the field of turbochargers. 
Bayod teaches of riveting a spacer (pin 63a) to a support structure (nozzle ring 45) in para. 50. The method of riveting being a different manner of fixing than means used in Boening. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the joining means at the second end 7 of the pin 5 fig. 3 in Boening for Bayod’s riveting method for the predictable result of joining the components. See MPEP 2143 subsection I B “Simple substitution of one known element for another to obtain predictable results”.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boening, used to reject claim 9 above, and in further view of US 2015/0110607, herein referenced as IIzuka.
Regarding Claim 18, Boening recites the variable vane mechanism of claim 9, but fails to explicitly anticipate wherein the spacer is welded to the first support structure at a weldment defined at the location between the rim of the aperture and the terminal end of the spacer.  
Boening and IIzuka are analogous art since they both relate to the field of turbochargers.
IIzuka teaches wherein the spacer (pin 53 fig. 1A) is welded to the first support structure (“means for coupling the connecting pin 53 to the shroud ring 47 […] may be achieved by, for example welding” para. 38). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the joining means at the first end 6 of the pin 5 fig. 3 in Boening for IIzuka’s .

Claim 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boening, used to reject claim 9 above, and in further view of US 2008/0193281, herein referenced as Sausse.
Regarding Claim 11, Boening recites the variable vane mechanism of claim 9, wherein the spacer (pin 5 fig. 3) is received within the second support structure (disk 3 fig. 3). 
However, Boening fails to anticipate wherein the spacer includes a control surface that abuts against the second support structure. 
Boening and Sausse are analogous art since they both relate to the field of turbochargers.
Sausse teaches of wherein the spacer (62 fig. 3) includes a control surface (see surface of lower shoulder 62s adjacent distal end 62e that abuts against the insert 52 in fig. 3 and 3A) that abuts against the second support structure (nozzle portion 56 of insert 52 in fig. 3). Sausse teaches that these shoulders 62s of the spacers 62 abut opposite inner surface “thereby setting the axial spacing between the nozzle ring and the nozzle portion” in para. 31.


Regarding Claim 12, the combination of Boening and Sausse comprise the variable vane mechanism of claim 11, wherein the spacer includes a projection that defines the control surface (see shoulder 62s which abuts the nozzle portion 56 of the insert 52 in fig. 3 of Sausse, as used to modify Boening above in claim 11).  

Regarding Claim 19, Boening recites the variable vane mechanism of claim 9, wherein the vane clearance dimension is measured from a side surface of the vane to an opposing area of an inner surface (see inner surface of disk 3 fig. 3) of the second support structure (disk 3 fig. 3; para. 3 describes that the invention is meant to address “distortion of the disk which may lead to a jamming of the vanes”; this means that the clearance would be defined between the disk 3 and the vanes, i.e. where potential jamming would occur); 
However, Boening fails to explicitly anticipate wherein the second part of the spacer includes a control surface that abuts against a contact area of the inner surface; and wherein the contact area is co-planar with the opposing area of the inner surface.  
Boening and Sausse are analogous art since they both relate to the field of turbochargers.
Sausse teaches of wherein the spacer (62 fig. 3) includes a control surface (see surface of lower shoulder 62s adjacent distal end 62e that abuts against the insert 52 in fig. 3 and 3A) that abuts against a contact area of the inner surface (see section of nozzle 56 of insert 52 that interfaces with the shoulder 62s of the spacer 62 in figs. 3 and 3A); and wherein the contact area is co-planner with the opposing area of the inner surface (the inner surface of nozzle portion 56 of insert 52 is shown to have the contact area with spacer shoulder 62s be coplanar with the opposing area opposite the vanes in fig. 3). Sausse teaches that these shoulders 62s of the spacers 62 abut opposite inner surface “thereby setting the axial spacing between the nozzle ring and the nozzle portion” in para. 31.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the spacer of Boening with the shoulders from Sausse thereby “setting the axial spacing between” in the axial gap as taught by Sausse.

Allowable Subject Matter
Claims 1-2, and 6-8 are allowed.
Claims 3-5 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 and its respective dependent claims. No prior art was found which anticipated, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745